DETAILED ACTION
The present Office action is in response to the amendments filed on 4 MARCH 2022 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 10/13/2021, 12/22/2021, 12/22/2021, 03/02/2022, 03/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement are being considered by the Examiner.

Response to Amendment
Claim 1 has been amended. Claims 2-20 have been added. No claims have been cancelled. Claims 1-20 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 4 MARCH 2022 have been fully considered and patentability pending the double patenting rejection has not changed. On 10 MARCH 2022 the Examiner contacted Applicant’s representative to request a terminal disclaimer; however, at the time an Office action was requested to the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,869,047 (‘047). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is entirely anticipated by ‘047. The disclosure of the independent claims of ‘047 provide a single additional limitation that is not present in the claim of the instant application. See table below.
Instant Application
U.S. Patent No. 10,869,047
Claim 1: A device configured to process a data stream representing video data, comprising:
Claim 1: A device configured to process a data stream representing video data, comprising:
a receiver configured to receive a multi-layered data stream that represents a video coded into a plurality of layers and includes a plurality of packets, each of which is associated with one of the plurality of layers; and
a receiver configured to receive a multi-layered data stream that represents a video coded into a plurality of layers and includes a plurality of packets, each of which is associated with one of the plurality of layers; and
a processor, which when executes instructions, is configured to:
a processor, which when executes instructions, is configured to:
for each of the plurality of packets,
for each of the plurality of packets,
read a base layer-ID field from the multi-layered data stream, the base layer-ID field including a first sub-field and a second sub-field,
read a base layer-ID field from the multi-layered data stream, the base layer-ID field including a first sub-field and a second sub-field,

check as to whether the first sub-field of the base layer-ID field fulfills a predetermined criterion,
responsive to a determination that the first sub-field of the base layer-ID field fulfills a predetermined criterion, read an extension layer-ID field from the multi-layered data stream, and derive an extension value using the extension layer-ID field,
responsive to a determination that the first sub-field of the base layer-ID field fulfills the predetermined criterion, read an extension layer-ID field from the multi-layered data stream, and derive an extension value using the extension layer-ID field so that the extension value lies within a first subset of a domain of extension values,
responsive to a determination that the first sub-field of the base layer-ID field does not fulfill the predetermined criterion, set an extension value to a value disjoint to a subset of a domain of extension values,
responsive to a determination that the first sub-field of the base layer-ID field does not fulfill the predetermined criterion, set an extension value to a value disjoint to the first subset of the domain of extension values,
derive a cluster value based on the second sub-field, and
derive a cluster value based on the second sub-field, and
determine an index value for the layer with which the respective packet is associated based on the cluster and extension values, and
determine an index value for the layer with which the respective packet is associated based on the cluster and extension values, and
reconstruct at least a portion of the video based on inter-layer prediction using inter-layer prediction dependencies according to the index values of the plurality of layers and prediction residual extracted from the plurality of packets.
reconstruct at least a portion of the video based on inter-layer prediction using inter-layer prediction dependencies according to the index values of the plurality of layers and prediction residual extracted from the plurality of packets.


Claim 2. The device according to 1, wherein the multi-layered data stream has the video coded thereinto at the plurality of layers using the inter-layer prediction such that any layer inter-layer predicted from another layer adds one or more of further views; depth information; alpha blending information; color component information; spatial resolution refinement; and SNR resolution refinement.
Claim 2. The device according to 1, wherein the multi-layered data stream has the video coded thereinto at the plurality of layers using the inter-layer prediction such that any layer inter- layer predicted from another layer adds one or more of further views; depth information; alpha blending information; color component information; spatial resolution refinement; and SNR resolution refinement.


Claim 3. The device according to claim 1, wherein the processor is configured to read the predetermined criterion from the multi-layered data stream.
Claim 3. The device according to claim 1, wherein the processor is configured to read the 44 4845-1532-9462.vAttorney Docket No: 038929-0510256 predetermined criterion from the multi-layered data stream.


Claim 4. The device according to claim 1, wherein the first sub-field is formed by one bit of the base layer-ID field, and the second sub-field is formed by one or more bits of the base layer-ID field other than the one bit.
Claim 4. The device according to claim 1, wherein the first sub-field is formed by one bit of the base layer-ID field, and the second sub-field is formed by bits of the base layer-ID field other than the one bit.


Claim 5. The device according to claim 1, wherein the processor is configured to derive the extension value using the extension layer-ID field by adopting the extension layer-ID field as binary representation of the extension value directly, and in setting the extension value to the value disjoint to the subset, set the extension value equal to 0.
Claim 5. The device according to claim 1, wherein the processor is configured to derive the extension value using the extension layer-ID field by adopting the extension layer-ID field as binary representation of the extension value directly, and in setting the extension value to the value disjoint to the first subset, set the extension value equal to 0.


Claim 6. The device according to claim 1, wherein the processor is configured to perform a mapping from a domain of possible values of the second sub-field onto a domain of cluster values to obtain the cluster value.
Claim 6. The device according to claim 1, wherein the processor is configured to perform a mapping from a domain of possible values of the second sub-field onto a domain of cluster values to obtain the cluster value.


Claim 7. The device according claim 6, wherein the processor is configured to perform the mapping from the domain of possible values of the first sub-field onto a domain of cluster values in both cases--the first sub-field of the base layer-ID field does not fulfill the predetermined criterion as well as the first sub-field of the base layer-ID field fulfills DB1/ 117620067.1Page 3 of 9Application No.: 17/082,096 the predetermined criterion-by adopting the base layer-ID field as a binary representation of the cluster value directly.
Claim 7. The device according to claim 1, wherein the processor is configured to perform the mapping from the domain of possible values of the first sub-field onto a domain of cluster values in both cases--the first sub-field of the base layer-ID field does not fulfill the predetermined criterion as well as the first sub-field of the base layer-ID field fulfills the predetermined criterion--by adopting the base layer-ID field as a binary representation of the cluster value directly.


Claim 8. The device according to claim 1, wherein the processor is configured to determine the index value by concatenating the cluster and extension values.
Claim 8. The device according to claim 1, wherein the processor is configured to determine the index value by concatenating the cluster and extension values.


Claim 9. The device according to claim 1, wherein the processor is configured to determine the index value by using the cluster value to set a more significant digit and the extension value to set a lower significant digit of the index value.
Claim 9. The device according to claim 1, wherein the processor is configured to determine the index value by using the cluster value to set a more significant digit and the extension value to set a lower significant digit of an index to the layer.


Claim 10. The device according to claim 1, wherein the device is a video decoder configured to select packets of the multi-layered data stream for decoding based on the index values.
Claim 10. The device according to claim 1, wherein the device is a video decoder configured to select packets of the multi-layered data stream for decoding based on the index values.


Claims 11-20 are the same limitations in both applications as those listed above, with their respective statutory categories.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,591 (‘591). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is entirely anticipated by ‘591. The disclosure of the independent claims of ‘591 provide two additional limitations that are not present in the claim of the instant application. See table below, which exemplifies the differences for the independent claim.
Instant Application
U.S. Patent No. 10,616,591
Claim 1: A device configured to process a data stream representing video data, comprising:
Claim 1: A device configured to process a data stream representing video data, comprising:
a receiver configured to receive a multi-layered data stream that represents a video coded into a plurality of layers and includes a plurality of packets, each of which is associated with one of the plurality of layers; and
a receiver configured to receive a multi-layered data stream that represents a video coded into a plurality of layers and includes a plurality of packets, each of which is associated with one of the plurality of layers; and
a processor, which when executes instructions, is configured to:
a processor, which when executes instructions, is configured to:
for each of the plurality of packets,
for each of the plurality of packets,
read a base layer-ID field from the multi-layered data stream, the base layer-ID field including a first sub-field and a second sub-field,
read a base layer-ID field from the multi-layered data stream, the base layer-ID field including a first sub-field and a second sub-field,

check as to whether the first sub-field of the base layer-ID field fulfills a predetermined criterion,
responsive to a determination that the first sub-field of the base layer-ID field fulfills the predetermined criterion, read an extension layer-ID field from the multi-layered data stream, and derive an extension value using the extension layer-ID field ,
responsive to a determination that the first sub-field of the base layer-ID field fulfills the predetermined criterion, read an extension layer-ID field from the multi-layered data stream, and derive an extension value using the extension layer-ID field so that the extension value lies within a first subset of a domain of extension values,
responsive to a determination that the first sub-field of the base layer-ID field does not fulfill the predetermined criterion, set an extension value to a value disjoint to a subset of a domain of extension values,
responsive to a determination that the first sub-field of the base layer-ID field does not fulfill the predetermined criterion, set an extension value to a value disjoint to the first subset of the domain of extension values,
derive a cluster value based on the second sub-field, and
derive a cluster value based on the second sub-field and a domain of cluster values, and
determine an index value for the layer with which the respective packet is associated based on the cluster and extension values, and
determine an index value for the layer with which the respective packet is associated based on the cluster and extension values, and
reconstruct at least a portion of the video based on inter-layer prediction using inter-layer prediction dependencies according to the index values of the plurality of layers and prediction residual extracted from the plurality of packets.
reconstruct at least a portion of the video based on inter-layer prediction using inter-layer prediction dependencies according to the index values of the plurality of layers and prediction residual extracted from the plurality of packets.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,349,066 (‘066). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is entirely anticipated by ‘066. The disclosure of the independent claims of ‘591 provides additional limitations that are not present in the claim of the instant application. See table below, which exemplifies the differences in the independent claim.
Instant Application
U.S. Patent No. 10,349,066
Claim 1: A device configured to process a data stream representing video data, comprising:
Claim 1: A device configured to process a multi-layered data stream, the device comprising:
a receiver configured to receive a multi-layered data stream that represents a video coded into a plurality of layers and includes a plurality of packets, each of which is associated with one of the plurality of layers; and
a receiver configured to receive the multi-layered data stream that represents a video coded into a plurality of layers, each layer corresponding to a different level of video information amount using inter-layer prediction, the multi-layered data stream comprising a plurality of packets, each of which is associated with one of the plurality of layers; and
a processor, which when executes instructions, is configured to:
a processor, which when executes instructions, is configured to:
for each of the plurality of packets,
for each of the plurality of packets of the multi-layered data stream,
read a base layer-ID field from the multi-layered data stream, the base layer-ID field including a first sub-field and a second sub-field,
read a base layer-ID field from the multi-layered data stream, the base layer-ID field comprising a first sub-field and a second sub-field,
check as to whether the first sub-field of the base layer-ID field fulfills a predetermined criterion,
check as to whether the first sub-field of the base layer-ID field fulfills a predetermined criterion,
responsive to a determination that the first sub-field of the base layer-ID field fulfills a predetermined criterion, read an extension layer-ID field from the multi-layered data stream, and derive an extension value using the extension layer-ID field ,
responsive to a determination that the first sub-field of the base layer-ID field fulfills the predetermined criterion, read an extension layer-ID field from the multi-layered data stream, derive an extension value using the extension layer-ID field so that the extension value lies within a first subset of a domain of extension values, and derive a cluster value from the second sub-field by mapping from a domain of possible values of the second sub-field onto a domain of cluster values,
responsive to a determination that the first sub-field of the base layer-ID field does not fulfill the predetermined criterion, set an extension value to a value disjoint to a subset of a domain of extension values,
responsive to a determination that the first sub-field of the base layer-ID field does not fulfill the predetermined criterion, refrain from reading an extension layer-ID field from the multi-layered data stream, set the extension value to a value disjoint to the first subset of the domain of extension values, and 
derive a cluster value based on the second sub-field, and
derive the cluster value from the second sub-field by mapping from the domain of possible values of the second sub-field onto the domain of cluster values, and
determine an index value for the layer with which the respective packet is associated based on the cluster and extension values, and
determine an index value for the layer with which the respective packet is associated using the cluster and extension values, and
reconstruct at least a portion of the video based on inter-layer prediction using inter-layer prediction dependencies according to the index values of the plurality of layers and prediction residual extracted from the plurality of packets.
reconstruct at least a portion of the video based on the inter-layer prediction using inter-layer prediction dependencies according to the index values of the plurality of layers and prediction residual extracted from the plurality of packets.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al., “Layer identifier extension for MV-HEVC and other HEVC extension”, JCT3V-D0238, Icheon, KR, 20-26 April 2013 - Discloses a layer identifier extension for increasing the number of layers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481